DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.
 Response to Amendment
In response to the amendment received on June 21, 2021, entered as per the RCE filed on July 19, 2021:
Claims 1, 2 and 4-7 are pending;
The prior art rejections are withdrawn in light of the amendment and Applicant’s arguments.
Allowable Subject Matter
Claims 1, 2 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the all solid state battery of at least claim 1 comprising the first current collector layer, electrode body layer, solid electrolyte layer, second active material layer and second current collector laminated in that order wherein the electrode body has the particular features recited in claim 1 including a thickness of the first active material layer of the particularly claimed electrode body of claim 1 is 200m-2000m.
Upon further consideration, the Examiner agrees with Applicant’s position regarding Goldner, as the invention of Goldner is directed to remarkably thinner battery designs (see col. 6, line 66 through col. 7, line 8).  and there is no sufficient motivation to modify Goldner to meet the active material thickness range of claim 1 (see Applicant’s remarks on pages 5-6 of the response filed on June 21, 2021).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2010-231969A discloses a solid state battery including an electrode body with active material 117 within a recess of a conductive component 118.  JP 2016-192265A discloses an all solid state battery including an electrode body with active material 21 in a recess of a conductive component 22. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725